Citation Nr: 0505917	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1959 to April 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) decision in 
Nashville, Tennessee, that denied an application to reopen a 
claim for service connection for bilateral hearing loss.  In 
July 2003, a Decision Review Officer (DRO) at the RO reopened 
the claim on the basis of new and material evidence.  The 
Board concurs with the DRO's decision to reopen the case, as 
new and material evidence adequate to reopen the claim was 
submitted, in accordance with 38 C.F.R. § 3.156 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board is of the opinion that procuring more thorough 
medical and service personnel records in addition to 
conducting a VA medical examination would be helpful in 
assessing this claim.

The veteran contends that his bilateral hearing loss is the 
result of acoustic trauma from weapons fire while he was a 
member of a competitive pistol team for a period of 
approximately one and one half years during his service.  The 
veteran states that he did not use hearing protection while 
on the pistol team.   Service personnel records indicate that 
the veteran was qualified as a weapons instructor and was 
certified as an expert with use of the M1 carbine and .45 
caliber pistol.  There is no indication in the personnel 
files on record, however, of his involvement with the pistol 
team.  

The Board will discuss some of the pertinent evidence for the 
sake of clarity.


During active duty, the veteran reportedly was an accounting 
clerk.  His service medical records do not show hearing loss, 
and in a whisper voice test conducted upon his discharge, his 
hearing was 15/15.

It appears that the RO requested specific portions of the 
veteran's service personnel records rather than the records 
in their entirety, namely, portions detailing post traumatic 
stress disorder (PTSD), unit of assignment and participation 
in combat operations.  Thus, it does not appear that the 
claims folder includes a complete set of the veteran's 
service personnel records.  On remand, the RO should obtain a 
complete set of the service personnel records.

The veteran initially claimed entitlement to service 
connection for bilateral hearing loss in September 1994.  A 
1986 pre-employment examination for Crown Cork & Seal notes 
that the veteran first sought medical attention for his 
hearing loss in 1984, just over twenty years after his 
discharge from service.  The examination report from the 1984 
testing is absent from the record.  On remand, the RO should 
take steps to obtain, if possible, a copy of this exam.  The 
1986 pre-employment examination, however, notes that the 
veteran experienced gradual hearing loss in both ears and 
that he had been exposed to occupational noise for a period 
of at least seven years prior to beginning employment at 
Crown Cork & Seal.  A July 1987 hearing examination conducted 
by the employer notes that the veteran's hearing was not 
within the normal range and had worsened since the date of 
his last testing.

It appears from the record that the veteran was employed as a 
manufacturing supervisor at Crown Cork & Seal from 1986 to 
1995 and that he was exposed to further occupational noise 
during this time period.  The veteran left the employ of 
Crown Cork & Seal in 1995.    

In February 1998 the veteran underwent a private hearing 
examination conducted by Dr. Dennis Earl.  Dr. Earl, in a 
statement dated May 2002, notes that the type of hearing loss 
the veteran suffers could be due in part to noise exposure 
experienced while shooting weapons, i.e., participation in a 
competitive pistol team.  This statement suggests that the 
hearing loss could be the result of aggravation of a 
disability incurred while in service.  As this review 
indicates, it appears that there may be outstanding relevant 
evidence: the 1984 non-VA hearing examination and a complete 
set of the veteran's service personnel records.

It further appears that the VA has not conducted a medical 
examination of the veteran in this case.  The nature and 
etiology of the veteran's bilateral hearing loss has not been 
fully examined, including non-VA medical evidence regarding a 
possible relationship of the veteran's current hearing loss 
to his service.  An examination to discuss the relationship 
of the veteran's current hearing loss to his service and to 
any post-service noise exposure would be helpful.

The Board reminds the veteran that the duty to assist is not 
a "one-way street."  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran appears to have information about 
relevant evidence; he must cooperate with the VA in obtaining 
that evidence.  

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify who provided the 1984 
private hearing examination.  Upon 
receipt of sufficient identifying 
information, the RO should attempt to 
obtain a copy of the results of this 
examination.

2.  The RO should obtain the veteran's 
entire service personnel records.

3.  The RO should schedule a VA 
examination to discuss the nature and, 
more importantly, the likely etiology 
of the veteran's bilateral hearing 
loss.  The examiner should also address 
the impact of any noise exposure in 
service and any post-service noise 
exposure.

4.  The RO should then readjudicate the 
claim for service connection for 
bilateral hearing loss.  If the 
decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




